Shaw, C. J.
We do not see how this case can be distinguished from that of Law v. Thorndike, 20 Pick. 318. If the facts set forth in the bill are true, then the plaintiff has a plain and adequate remedy at common law, in an action for money had and received. In that case, it appeared, that though the vessel was registered in the names of both, the award was made to one. But the opinion of the court plainly intimates, that if the award, as a judgment, could have any influence in settling the rights of these parties, a, law, as between themselves, it must have the same in equity. But the ground taken there was, that, although there had been a partnership, or part ownership, and it was at an end by the destruction or entire alienation of the common property. *417and the proceeds were held by one, he held the money to the use of himself and his co-tenant; and when a sum of money is thus held, the amount liquidated and the proportion settled, and nothing remains but the duty to pay a definite sum of money, the law implies a promise, on which an action will lie. - So, when, as in this case, the legal ownership is vested in two, in trust, and for the benefit of other part owners, and a sum of money is received for the proceeds, assumpsit for money had and received is a plain remedy at law.

Judgment for the defendant on the demurrer.